Fourth Court of Appeals
                                   San Antonio, Texas
                                         JUDGMENT
                                       No. 04-20-00359-CV

                                        Brandon HJELLA,
                                            Appellant

                                                 v.

                              RED MCCOMBS MOTORS, LTD.,
                                      Appellee

                   From the 150th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2018CI15792
                         Honorable Mary Lou Alvarez, Judge Presiding

  BEFORE CHIEF JUSTICE MARTINEZ, JUSTICE RIOS, AND JUSTICE VALENZUELA

         In accordance with this court’s memorandum opinion of this date, the trial court’s Final
Summary Judgment, signed on April 13, 2020, is REVERSED insofar as it awards “judgment for
the sum of $39,615.27 in damages and costs, plus accrued prejudgment interest of $2,197.83, for
a total of $41,813.10” and insofar as it awards appellate attorney’s fees. The remainder of the trial
court’s Final Summary Judgment is AFFIRMED. The trial court’s Order Granting Motion for
Appellate Mandamus Attorney’s Fees, signed on July 15, 2020, is REVERSED. We REMAND
the case to the trial court for a redetermination of attorney’s fees.

       We ORDER all costs of this appeal be borne by the party that incurred them.

       SIGNED March 16, 2022.


                                                  _____________________________
                                                  Rebeca C. Martinez, Chief Justice